Citation Nr: 0622476	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  04-16 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent, 
to include restoration of a 100 percent disability rating, 
for dermatofibrosarcoma protuberans of the chest and right 
shoulder effective from December 12, 2002.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 until June 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 2003 and November 2003 Rating 
Decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.

The Board first considered this appeal in October 2005 and 
remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  

A review of the evidence of record discloses the veteran 
requested an increased rating for residuals of the gunshot 
wound to the left arm and an increased rating for the scar 
from the gunshot wound during his February 2004 RO hearing.  
The RO has not yet provided a rating decision for these 
claims.  As such, these claims are being REFERRED to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The veteran's dermatofibrosarcoma protuberans 
demonstrated improvement at the time of the proposed 
reduction in August 2003.

2.  The residual scar from dermatofibrosarcoma protuberans 
does not exceed 12 square inches or 77 square centimeters.  

3.  The veteran's residual scar from dermatofibrosarcoma 
protuberans does not result in limitation of motion of the 
arm or chest.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
dermatofibrosarcoma protuberans, including the criteria for 
restoration of the 100 percent evaluation, have not been met.  
38 U.S.C.A. §§ 1101, 1155, 5112, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.344, 4.1-4.14, 
4.71a; Diagnostic Codes 5200, 5201, 5202; 4.73, Diagnostic 
Code 5329; and 4.118, Diagnostic Codes 7804, 7805 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. 
§§ 5103, 5103(A) and 38 C.F.R. § 3.159.  

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence the VA will seek 
to provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  This notification was satisfied by way of 
letters dated in November 2002 and October 2005.  

The November 2002 letter advised the veteran of the evidence 
needed to substantiate his increased rating claim.  The 
letter requested the names of providers who treated his 
dermatofibrosarcoma protuberans.  This letter explained VA's 
duties with respect to the veteran's claim and informed the 
veteran that he had been referred for a VA examination.



The October 2005 letter advised the veteran that the Board 
had remanded the claim for additional development.  This 
letter requested any additional evidence indicating the 
veteran's disability increased in severity. The letter also 
provided medical authorizations so VA could assist in 
obtaining private medical records.  The veteran was given 
examples of evidence he could submit to support his claim, 
including the names and places of treatment, treatment 
records, and his own statements describing symptoms.  The 
October 2005 letter described the information associated with 
the claims file and explained VA's duties.  It also reminded 
the veteran of the evidence needed to establish entitlement 
to an increased evaluation rating.

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that an effective date for the award of 
benefits will be assigned if the claim for an increased 
evaluation is awarded.  Although the RO did not advise the 
veteran of such information, because the claim is being 
denied, no effective date will be assigned.  Proceeding with 
this matter in its procedural posture would not therefore 
inure to the veteran's prejudice.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA outpatient treatment records and private 
medical records are associated with the claims file.  In 
addition, the veteran has been afforded a VA examination in 
connection with his claim.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim.  In October 2005, the veteran 
reported he had only been seen for his disability by VA 
doctors and the doctors who performed the examinations 
scheduled by VA.  As such, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and that the case is ready 
for appellate review.

The Merits of the Claim

Service connection for dermatofibrosarcoma protuberans was 
granted by a December 2000 rating decision.  In November 
2002, the veteran applied for an increased evaluation 
alleging his condition had worsened.  A March 2003 rating 
decision continued the 10 percent evaluation.  The veteran 
filed a timely appeal.  Subsequently, the RO reconsidered the 
claim and awarded a temporary 100 percent evaluation in an 
April 2003 rating decision.  The veteran had a VA examination 
in May 2003 to reevaluate his condition.  The RO proposed a 
reduction of the evaluation in August 2003 and reduced the 
rating to 10 percent by a November 2003 rating decision.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons. 
38 C.F.R. § 3.105(e).  The beneficiary will be notified of 
the contemplated action and furnished detailed reasons for 
the reduction, and will be given 60 days for the presentation 
of additional evidence to show that compensation payments 
should be continued at the present level.  Id.  The veteran 
is also to be informed that he may request a predetermination 
hearing, provided that the request is received by the VA 
within 30 days from the date of the notice.  If additional 
evidence is not received within the 60 day period and no 
hearing is requested, final rating action will be taken and 
the award will be reduced or discontinued effective the last 
day of the month in which a 60-day period from the date of 
notice to the veteran expires. 38 C.F.R. § 3.105(e).

The law provides that where a rating reduction was made 
without observance of law, although a remand for compliance 
with that law would normally be an adequate remedy, in a 
rating reduction case the erroneous reduction must be vacated 
and the prior rating restored.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).  The law also provides that a 
veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred. 38 
U.S.C.A. § 1155 (West 2002).  When a veteran's disability 
rating is reduced without following the applicable 
regulations, the reduction is void ab initio. See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect. See 38 C.F.R. §§ 4.1, 4.2, 4.10 (2005); Brown v. 
Brown, 5 Vet. App. at 413, 420 (1993).  These provisions 
require VA rating reductions be based upon review of the 
entire history of the veteran's disability. See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires 
VA to ascertain, based upon review of the entire recorded 
history of the condition, whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations.  Thus, in any rating-reduction case, not only 
must it be determined that an improvement in a disability has 
actually occurred, but also that that improvement actually 
reflects an improvement in the veteran's ability to function 
under the ordinary conditions of life and work. Id.

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections set forth in 38 C.F.R. § 
3.344 (2005).  Under 38 C.F.R. § 3.344, ratings on account of 
diseases subject to temporary or episodic improvement will 
not be reduced on any one examination, except in those 
instances where all the evidence of record clearly warrants 
the conclusion that sustained improvement has been 
demonstrated. See Peyton v. Derwinski, 1 Vet. App. 282, 286-
87 (1992).

In the present case, the RO provided a VA examination in May 
2003 to assess the level of the veteran's disability.  The RO 
sent the veteran a letter in September 2003 which enclosed a 
rating decision dated in August 2003 proposing a reduction in 
the evaluation of the dermatofibrosarcoma protuberans, chest 
and right shoulder from 100 percent to 10 percent.  The 
September 2003 letter advised the veteran of his rights in 
regards to this reduction including the right to request a 
hearing and his right to submit additional evidence.  There 
was no response to this letter.  The veteran subsequently 
received a rating decision dated in November 2003 
implementing the reduction from 100 percent to 10 percent for 
dermatofibrosarcoma protuberans, effective February 1, 2004.  
Therefore, the Board finds the RO followed the procedural 
requirements of notifying the veteran of the proposed 
reduction and advising him of his rights with regards to the 
reduction.

The next question is whether the veteran's medical disability 
demonstrated an actual improvement including whether the 
disability warrants more than a 10 percent evaluation.  The 
veteran's dermatofibrosarcoma protuberans was rated under 
38 C.F.R. § 4.73, Diagnostic Code 5329.  Under this 
Diagnostic Code, a rating of 100 percent shall continue 
beyond the cessation of any surgery, radiation treatment, 
antineoplastic chemotherapy or other therapeutic procedures. 
Id.  Six months after discontinuance of such treatment, 
however, the appropriate disability rating will be determined 
by mandatory VA examination. Id.  Any change in the 
evaluation is subject to the provisions of 38 C.F.R. § 
3.105(e) (the provisions relating to the reduction of an 
evaluation). Id.  If there is no local recurrence or 
metastasis, the disability is to be rated based on the 
residual functional impairment. Id.

After the reduction, the veteran's dermatofibrosarcoma was 
evaluated under Diagnostic Code 7804 for superficial and 
painful scars. 38 C.F.R. § 4.118, Diagnostic Code 7804.  
Under Diagnostic Code 7804, a 10 percent rating is warranted 
for superficial scars that are painful on examination. The 
currently assigned 10 percent evaluation is the highest 
rating available under Diagnostic Code 7804.  Higher rating 
evaluations for scars are available under Diagnostic Codes 
7801, which evaluates the scar based upon the surface area of 
the scar and 7805 which evaluates the scar under the 
functional impairment of the affected part.

Diagnostic Code 7801 provides that scars other than head, 
face, or neck, that are deep or that cause limited motion 
will be rated 10 percent disabling if the area exceeds 39 sq. 
cm. A 20 percent evaluation will be assigned if the area 
exceeds 77 sq. cm. If the area involved exceeds 465 sq. cm., 
a 30 percent evaluation will be assigned. A 40 percent 
disability will be warranted if the area exceeds 929 sq. cm. 

Functional impairment of the shoulder is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5201.  Under this 
Diagnostic Code a 20 percent evaluation is for assignment 
when limitation of arm motion of the major extremity is to 
shoulder level. A 30 percent evaluation is contemplated when 
arm motion is limited to midway between the side and shoulder 
level.  A 40 percent evaluation is assigned when limitation 
of motion of the major extremity is to 25 degrees from the 
side.  Normal range of motion is described as 180 degrees of 
forward flexion, 180 degrees of abduction, and 90 degrees of 
external and internal rotation.  See 38 C.F.R. § 4.71, Plate 
II.

VA outpatient treatment records in September and October 2002 
document persistent enlarging lesions in the right upper 
chest and left preauricular area.  Prior to his surgery, the 
Veteran had a VA examination performed by QTC Management, 
Inc. in December 2002.  The veteran described first noticing 
a cyst-like lesion on the upper chest and right shoulder 
while in Vietnam and reported a history of a painful right 
shoulder.  The veteran reported he was scheduled to undergo 
surgery for the lesions.  The examiner noted the prior biopsy 
of the lesion left a mark on the anterior chest wall.  The 
veteran complained of soreness, itching and functional 
impairment.  The veteran reported being unable to lift his 
arm straight up without pain.  There was no oozing of yellow 
fluid or crusting but some ulcer formation was noted.  The 
veteran related his lesion affected his shoulder and upper 
chest.  He denied taking medication.  Clinical findings 
included a scar on the upper right chest that measured 3.5 x 
1.5 centimeters.  The surface was depressed, slightly tender 
and was slightly disfigured.  No ulceration was noted.  There 
was no adherence to underlying skin or keloid formation.  The 
scar was slightly hyperpigmented and the texture was firm.  
There was no limitation of function due to the scar on the 
chest.  The papule on the back and chest measured 0.2 x 0.5 
centimeters with no ulceration, no exfoliation and no 
crusting.  The diagnosis was no change in dermatofibrosarcoma 
protuberant chest and right shoulder.  The examiner noted the 
dermatofibrosarcoma had been biopsied and was found to be a 
benign lesion.  

The record reflects the veteran underwent a Mohs procedure in 
December 2002 at a VA medical center.  A December 2002 VA 
progress note indicates the veteran was seen for suture 
removal.  The diagnosis was skin, left preauricular, 
excision.  Residual basal cell carcinoma, completely excised, 
previous biopsy site changes.  The objective finding was a 
well-healed surgical scar left preauricular and right chest, 
assessment was suture removed, return to clinic in 3 months.  

VA treatment records in February 2003 indicated the skin was 
anicteric, with no rashes or bruises.  The assessment was 
status post skin lesion excision with pathology consistent 
with dermatofibrosarcoma protuberans for the right chest 
lesion and basal cell carcinoma for the left preauricular 
lesion.  An April 2003 VA note followed up the surgical scar.  
No new suspicious lesions were noted.  No clinically obvious 
non melanoma skin cancer or worrisome pigmented lesions were 
seen.  There was no evidence of recurrence at the excision 
sites.  No left anterior descending of the axilla/cervical 
was documented.  The assessment was history of 
dermafibrosarcoma protuberans, status post MOHS, no evidence 
of recurrence, history of basal cell carcinoma, left 
preauricular no evidence of recurrence.  An August 2003 VA 
record also found no new suspicious lesions.  There were no 
clinically obvious non melanoma skin cancer or worrisome 
pigmented lesions.  Again, no evidence of recurrence at the 
excision sites was seen.  The assessment was history of 
dermafibrosarcoma protuberans, status post MOHS, no evidence 
of recurrence, probable suture granulomas, history of basal 
cell carcinoma, left preauricular, no evidence of recurrence

The veteran underwent a VA examination performed by QTC in 
May 2003.  During this examination, a history of 
dermatofibrosarcoma protuberance was related by the veteran.  
The veteran explained the injury was received while he was in 
Vietnam and was not the result of a bullet wound.  He 
complained of loss of strength and inability to lift his arm 
above his head.  The veteran indicated he could not lift 
things or hold them for any length of time and as such he 
could not perform normal work requirements of the past.  The 
veteran complained of scarring and tenderness over the scar.  
He described the tenderness as constant with use of the arm.  
The veteran indicated that the skin pulled tight after the 
surgery and that he lost four months.  The veteran admitted 
he was able to shower, vacuum, take out the trash, push a 
lawn mower and garden.

Clinical findings revealed no skin disease.  The scar located 
on the right anterior chest measured 7.5 x 3.0 centimeters.  
The scar was described as well-healed, not tender and not 
complicated.  The veteran was described as right hand 
dominant.  The veteran's posture and gait were normal and 
there was no evidence of a wound.  Palpation of the muscle 
revealed no abnormalities.  Strength was 5/5 in all muscle 
groups.  The examiner indicated the muscle injury did not 
affect the body part that it controlled and did not involve 
the tendon, bone joint, or nerve.  Appearance of the shoulder 
was normal.  Flexion was found to be from 0-180 degrees, 
there was abduction to 180 degrees, and external and internal 
rotations were 90 degrees each.  The range of motion was not 
limited by pain, fatigue, weakness or lack of endurance or 
coordination.  The concluding diagnosis was no change in the 
dermatofibrosarcoma protuberance, chest and right shoulder.  
The findings of an anterior chest scar measuring 7.5 x 3.0 
centimeters that is well-healed, not tender and not 
complicated.

A private medical record dated in October 2003 indicated the 
veteran had a full range of motion of his right shoulder with 
mild pain.  Strength was noted as 4/5 on abduction 
bilaterally and 5/5 on adduction.  The letter also reflected 
the veteran had to quit his job.  

In April 2004, the veteran underwent another QTC examination 
for the purpose of evaluating the severity of the residuals 
of the gunshot wound to the left arm.  The examiner, however, 
also provided findings on the range of motion of the right 
arm.  The examiner noted the veteran is right hand dominant.  
The right shoulder contained an anterior scar and dhad an 
overall abnormal general appearance.  Flexion in the right 
arm was found to 160 degrees with pain at 140, abduction was 
160 with pain at 140, external rotation was 90 degrees with 
pain at 70 and internal rotation was 90 degrees with pain at 
80 degrees.  The examiner noted the range of motion on the 
right was additional limited by pain, fatigue, weakness and 
lack of endurance incoordination and pain.  

The veteran also presented testimony at a RO hearing.  During 
this hearing the veteran indicated after surgery he had 
follow up every two months for a while and eventually 
switched to every six months.  The veteran related that there 
was a problem where a suture had been left in and resulted in 
a boil.  He complained of tenderness throughout the scar but 
noted the boil was tenderer.  The veteran reported his 
strength decreased and affected his ability to work.  He 
related he had worked in manufacturing where he did a lot of 
lifting but found he could not keep his arm up so now works 
as a greeter.  The veteran rated his pain as about 7 out of 
10 and used Tylenol or Advil for the pain.  He indicated the 
pain was worse on use.  

Examining the evidence of record in light of the laws and 
regulations, the Board finds the reduction was proper and the 
current evaluation of 10 percent for dermatofibrosarcoma 
protuberans is appropriate.  The reduction in rating was 
proper as the veteran was rated 100 percent pursuant to 
Diagnostic Code 5329.  This Diagnostic Code mandates a total 
evaluation for a period of six months after surgery for soft 
tissue sarcoma.  

The Diagnostic Code specifies that after six months, the 
veteran's condition should be reevaluated and rated under the 
residual impairment of function.  The RO followed this 
guidance and provided another VA examination in May 2003.  
This VA examination in combination with the private and VA 
treatment records subsequent to the surgery illustrated an 
actual improvement in the condition.  Records prior to the 
surgery note the presence of spreading scars and lesions.  
These were previously evaluated as tender.  Records after the 
surgery contain no indication of recurrence of the lesions, 
including at the sites of excision.  Further, the veteran's 
scar does not measure 77 square centimeters and therefore the 
higher evaluations under Diagnostic Code 7802 are not for 
application.  

The Board has also considered rating the appellant's service-
connected disability under those provisions relative to 
limitation of motion of musculoskeletal disorders.    See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Although the 
veteran has reported marked diminution of range of motion of 
his shoulder joints, clinical examination does not indicate 
such loss of motion as may warrant the assignment of a rating 
on this basis.  With application of the provisions of 38 
C.F.R. § 4.71A, Diagnostic Codes 5200 and 5201, a rating on 
these bases is not appropriate.  See also 38 C.F.R. § 4.71, 
Plate I.
The May 2003 VA examination and the subsequent October 2003 
private medical record indicate the veteran has full range of 
motion of his arm and shoulder.  While the April 2004 
documents slight limitation of motion, the veteran clearly 
was able to move his arm above the shoulder level and 
therefore, an increased evaluation based upon limitation of 
motion is not warranted.  Finally, there is no evidence of 
ankylosis or impairment or malunion of the humerus, clavicle 
or scapula and as such an increased evaluation for these 
disabilities is not warranted.  The primary manifestation of 
the dermatofibrosarcoma protuberans is a tender scar.  As 
such, evaluation under Diagnostic Code 7804 is appropriate 
and a higher evaluation is not warranted.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


An increased evaluation for dermatofibrosarcoma protuberance, 
including restoration of a 100 percent total temporary 
disability rating,  is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


